      Case 3:18-cv-01318-M Document 21 Filed 01/09/19                   Page 1 of 4 PageID 77


                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 PATRICIA CLEMENSON,

       Plaintiff,

 v.                                                      Case No. 3:18-cv-01318-M

 GC SERVICES LIMITED
 PARTNERSHIP,

       Defendant.

                            MOTION TO WITHDRAW AS ATTORNEYS

        NOW COME Joseph S. Davidson and Mohammed O. Badwan of Sulaiman Law Group,

Ltd. and Jason M. Katz of Hiersche Hayward Drakeley & Urbach P.C. (collectively “Plaintiff’s

attorneys”), pursuant to N.D. Ill. L.R. 83.17, moving this Court for leave to withdraw as attorneys

for PATRICIA CLEMENSON (“Plaintiff”). In support thereof, Plaintiff’s attorneys assert as

follows:

                                            BACKGROUND

        1.          On May 23, 2018, Plaintiff brought suit against GC SERVICES LIMITED

PARTNERSHIP alleging violations of the Fair Debt Collection Practices Act ( “FDCPA”), 15

U.S.C. § 1692 et seq.; Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. and

the Texas Debt Collection Act (“TDCPA”), Tex. Fin. Code Ann. § 392 et seq. [Doc. #1].

                                         RELIEF REQUESTED

        2.          Plaintiff’s attorneys respectfully request that this Honorable Court enter an Order

Granting Joseph S. Davidson and Mohammed O. Badwan of Sulaiman Law Group, Ltd. and Jason




                                                     1
    Case 3:18-cv-01318-M Document 21 Filed 01/09/19                     Page 2 of 4 PageID 78


M. Katz of Hiersche Hayward Drakeley & Urbach P.C. leave to withdraw as attorneys of record

for Plaintiff.

                                         BRIEF IN SUPPORT

        3.        The parties are currently engaged in discovery. Defendant is requesting to take

Plaintiff’s deposition and has requested availability from Plaintiff’s attorneys.

        4.        Despite Plaintiff’s attorneys’ numerous attempts to communicate with Plaintiff –

by telephone as well as in writing – Plaintiff is unresponsive.

        5.        Plaintiff’s attorneys cannot adequately represent Plaintiff without Plaintiff’s

cooperation.

        6.        No attorney is to be substituted at this time. Plaintiff’s most recent address/contact

information is:

                  Patricia Clemenson
                  11904 Carlin Drive
                  Fort Worth, Texas 76108
                  +1 817-269-6897
                  +1 682-249-8120
                  blipper33@aol.com

        7.        Plaintiff’s attorneys have attempted to obtain Plaintiff’s consent to this Motion;

however, have been unsuccessful.

        WHEREFORE, Plaintiff’s attorneys respectfully request that this Honorable Court enter

an Order Granting Joseph S. Davidson and Mohammed O. Badwan of Sulaiman Law Group, Ltd.

and Jason M. Katz of Hiersche Hayward Drakeley & Urbach P.C. leave to withdraw as attorneys

of record for Plaintiff; and grant such other relief as this Court deems just and proper.

Dated this 9th day of January, 2019                             Respectfully submitted,

                                                                /s/ Joseph S. Davidson


                                                    2
Case 3:18-cv-01318-M Document 21 Filed 01/09/19   Page 3 of 4 PageID 79


                                           Joseph S. Davidson
                                           Mohammed O. Badwan
                                           SULAIMAN LAW GROUP, LTD.
                                           2500 South Highland Avenue
                                           Suite 200
                                           Lombard, Illinois 60148
                                           +1 630-575-8181
                                           jdavidson@sulaimanlaw.com
                                           mbadwan@sulaimanlaw.com

                                           Jason M. Katz
                                           HIERSCHE HAYWARD
                                           DRAKELEY & URBACH P.C.
                                           15303 Dallas Parkway
                                           Suite 700
                                           Addison, Texas 75001
                                           +1 972-701-7086
                                           jkatz@hhdulaw.com

                                           Counsel for Patricia Clemenson




                                  3
    Case 3:18-cv-01318-M Document 21 Filed 01/09/19                  Page 4 of 4 PageID 80


                             CERTIFICATE OF CONFERENCE
I hereby certify that on January 9, 2019, I conferred with Charles Crawford, attorney for GC
Services Limited Partnership, regarding the relief sought herein. Counsel for GC Services Limited
Partnership is unopposed to filing this Motion.

                                 CERTIFICATE OF SERVICE

I hereby certify that on January 9, 2019, I electronically filed the foregoing with the Clerk of the
Court for the Northern District of Texas by using the CM/ECF system. Participants in the case
who are registered CM/ECF users will be served by the CM/ECF system. I further certify that
some of the participants in the case are not registered CM/ECF users. I have mailed the foregoing
document by Certified Mail® postage prepaid to the following non-CM/ECF participants:

                                       Patricia Clemenson
                                       11904 Carlin Drive
                                     Fort Worth, Texas 76108

                                                             /s/ Joseph S. Davidson




                                                 4
